Citation Nr: 0531848	
Decision Date: 11/23/05    Archive Date: 12/02/05	

DOCKET NO.  04-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to enrollment in, and access to, Department of 
Veterans Affairs (VA) medical health care benefits.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination of the VA 
Medical Center in Columbia, Missouri, that denied the veteran 
enrollment in the VA health care system.  


FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependent on application of the law rather than on 
weighing of the evidence.  

2.  The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.  

3.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold.  He is in Priority Group 8.  


CONCLUSION OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2005).  

2.  The criteria for enrollment in, and access to, VA medical 
care benefits are not met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  However, the 
VCAA recognizes certain circumstances where VA will refrain 
from or discontinue providing assistance.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to, the claimant's eligibility for the benefits sought 
because of a lack of qualifying service, lack of veteran's 
status, or the lack of legal eligibility.  38 C.F.R. 
§ 3.159(d).  The Board also finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim for entitlement to VA benefits.  Therefore, no further 
assistance with the development of evidence is required.  The 
Board notes that the essential facts of the case are not in 
dispute, and the resolution depends on the application of the 
law rather than on weighing of the evidence.  When there is 
extensive factual development in the case, and there is no 
reasonable possibility that any further assistance would aid 
in developing a claim, VCAA does not apply.  38 U.S.C.A. 
§ 5103A (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim").  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

Accordingly, the Board finds that all relevant facts have 
been adequately developed and no further assistance to the 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist.  38 
U.S.C.A. § 5103.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The facts in this case are not in dispute.  The statement of 
the case dated in February 2004 reflects that the veteran 
filed his application for health benefits at the VA Medical 
Center in Columbia, Missouri, on July 30, 2003.  He is not in 
receipt of service connection for any disability.  He was not 
a prisoner of war and is not receiving VA nonservice-
connected pension benefits.  He has not alleged that he has 
any condition related to exposure to a toxic substance or 
ionizing radiation, or a disorder associated with service in 
the Southwest Asia Theater of Operations.  He has not alleged 
that he has a permanent severely incapacitating injury or 
condition that compromises his ability to carry out the 
activities of daily living and requires the use of personal 
or mechanical assistance to leave home or bed or requires 
constant supervision to avoid physical harm.  There is no 
indication of record that the veteran has contended that his 
assignment to Priority Group 8 is incorrect.  There is also 
no evidence of record indicating a disagreement with the fact 
that he submitted his application for health benefits on July 
30, 2003.  

The VA Medical Center in Columbia, Missouri, determined that 
he was not eligible for VA medical care because he was in 
Priority Group 8.  The facility noted that the Secretary of 
VA had determined that enrollment of Priority Group 8 
veterans had been suspended for those who applied for care on 
or after January 17, 2003.  

In managing the provision of hospital care and medical 
services under § 1710(a) of this title, the Secretary shall, 
to the extent feasible, design, establish and manage health 
care programs in such a manner as to promote cost-effective 
delivery of health care services in the most clinically 
appropriate setting.  38 U.S.C.A. § 1706(a).  

Generally, a veteran must be enrolled in a VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled based on enumerated 
priorities, with nonservice-connected veterans assigned the 
lowest priority, that being Category 8.  38 C.F.R. § 
17.36(b).  A veteran may apply to be enrolled in the VA 
health care system at any time; however, a veteran who wishes 
to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).  

With respect to Federal Register notification of eligible 
enrollees, it is anticipated that on or before August 1 of 
each year the Secretary will announce in paragraph (c)(2) of 
this section which categories of veterans are eligible to be 
enrolled.  As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section.  38 C.F.R. § 17.36(c)(1).  

The Secretary has determined that VA does not have sufficient 
resources to provide the medical care benefits package to all 
veterans seeking enrollment.  Therefore, a decision was made 
to suspend enrollment of Priority Group 8 veterans who 
applied on or after January 17, 2003.  38 C.F.R. § 
17.36(c)(2).  

In this case, the veteran's application for enrollment in 
VA's health care system was received on July 30, 2003.  Based 
on this and his status as a nonservice-connected veteran and 
the financial information provided, he was assigned to 
Priority Group 8.  He has not disagreed with the date of 
receipt of his application, or his assignment to Priority 
Group 8.  Unfortunately, because of VA's limited resources, 
the Secretary has chosen to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003.  The veteran's application was received subsequent to 
this date, and as a Category 8 veteran he is not eligible for 
enrollment under the applicable regulation.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

The Board notes that with regard to any possible argument 
that the decision by VA is invalid because it violates a 
contract made by the Federal Government at the time the 
veteran enlisted in the service, the Board notes that this 
argument has previously been considered and rejected by 
Federal Courts.  See Schism v. United States, 239 F.3d 1280 
(Fed. Cir. 2001) (in which the United States Court of Appeals 
for the Federal Circuit held that certain military retirees 
are not entitled to free lifetime health care based on 
implied in fact contracts premised on promises made when they 
joined the service that they would receive free lifetime 
medical care for themselves and their dependents).  In view 
of the foregoing, the Board concludes that the criteria for 
enrollment in, and access to, VA medical care benefits are 
not met.  


ORDER

Entitlement to enrollment in, and access to, VA health care 
benefits is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


